Citation Nr: 0733306	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-28 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 
percent for diabetes mellitus with diabetic retinopathy and 
bilateral cataracts.

2.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy, right foot.

3.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy, left foot.

4.  Entitlement to an initial evaluation greater than 10 
percent for hypertension.

5.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2001, August 2003, and April 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

The Board notes that the veteran's peripheral neuropathy was 
previously evaluated as part of his diabetic process, and 
included in the 20 percent disability evaluation assigned for 
diabetes under Diagnostic Code 7913.  The veteran's 
peripheral neuropathy was considered a noncompensable 
complication of his diabetes mellitus.  By a statement of the 
case dated in July 2006, the veteran's peripheral neuropathy 
of the lower extremities was separately rated as 10 percent 
disabling for each foot effective March 29, 2002.  


FINDINGS OF FACT

1.  Diabetes mellitus is manifested by a need for oral 
medication, a restricted diet, and mild hypoglycemic 
reactions 2-3 times a week; the veteran has not been required 
to have his activities regulated; the eyes showed full visual 
fields with visual acuity corrected to 20/25.

2.  Peripheral neuropathy, right foot, has been manifested by 
not more than mild incomplete paralysis of the sciatic nerve.

3.  Peripheral neuropathy, left foot, has been manifested by 
not more than mild incomplete paralysis of the sciatic nerve.

4.  Hypertension has not been manifested by diastolic blood 
pressure predominantly 110 or more or manifested by systolic 
pressure predominantly 200 or more.

5.  Major depression was not manifested during service or for 
many years thereafter, and there is no competent medical 
evidence that major depression is related to active duty 
service or to a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 20 
percent for diabetes mellitus with diabetic retinopathy and 
bilateral cataracts have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy, right foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a), 4.124a, Diagnostic Codes 8520, 8620, 
8720 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy, left foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a), 4.124a, Diagnostic Codes 8520, 8620, 
8720 (2007).

4.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.104, 
Diagnostic Code 7101 (2007).

5.  Major depression was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred, and it is not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
2003, 2006, and 2007 of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in their possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  The failure to 
provide prior notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal is 
harmless because the preponderance of the evidence is against 
the appellant's claims for increased ratings, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot. In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

II.  Increased evaluations

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection. See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

A.  Diabetes mellitus

Background

VA treatment records dated June 1996 to March 2001 showed 
periodic visits to monitor the veteran's blood sugar level.  
Type II diabetes was noted.  A September 1999 record noted 
that dietary issues were addressed since the veteran was not 
following his diet as he should.  In December 2000, the 
veteran's dosage of glyburide was increased.  

VA examinations dated in December 2000 show the veteran was 
on metformin and glyburide.  Physical examination was noted 
as normal.  Clinical testing showed glucose as 693.  The 
diagnosis was diabetes mellitus with fair control.  It was 
later noted that the veteran had noninsulin-dependent 
diabetes.

At his June 2003 VA examination, the examiner noted the 
veteran had no ketoacidosis; he had mild hypoglycemic 
reaction two to three times per week, but ate a little sugar 
and it went away.  He was on a restricted ADA diet and also a 
1,200 calorie low salt diet.  He weighed 226 pounds a year 
ago and now weighed 226 pounds.  As far as restricted 
activities, the examiner noted, the veteran's present 
occupation was running a printing processing machine and 
worked a 40 hour week.  He had lost no time from work in the 
past year due to his diabetes.

The veteran reported no visual problems.  It was noted that 
hypertension was discovered in 1970 at the same time diabetes 
was diagnosed.  Neurologic symptoms included bottoms of both 
feet being numb.  He had varicose veins.  He had two spurs on 
the left heel and one on the right heel.  It was noted the 
veteran had been on insulin since November 12, 2001.  The 
veteran took Humulin human insulin NPH/Novolin 25 units in 
the morning and 15 units every evening.  This was an increase 
in the last few days.  He also took metformin 500 mg twice a 
day and he took an 81 mg aspirin each day.

A July 2004 VA treatment record showed mild diabetic 
retinopathy.

At an August 2006 VA examination, the veteran reported taking 
oral medication for diabetes.  He stated he was employed full 
time as a press operator.  The examination showed no evidence 
of kidney disease or heart condition.  The veteran was 
diagnosed with hypertension.  The veteran's eye examination 
showed full visual fields.  Visual acuity was corrected to 
20/25 bilaterally.  The examiner diagnosed mild non-
proliferative diabetic retinopathy and nuclear sclerosis 
cataracts, bilateral eyes.  



Legal Criteria

In this case, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913, the veteran was assigned a 20 percent evaluation rating 
for diabetes mellitus with diabetic retinopathy and 
cataracts, bilateral eyes, effective July 31, 2000.  Under 
Diagnostic Code 7913, a 40 percent evaluation is warranted 
for diabetes mellitus that requires insulin, a restricted 
diet, and regulation of activities.  Diabetes mellitus 
requiring insulin and restricted, or; oral hypoglycemic agent 
and restricted diet warrants a 20 percent disability 
evaluation.  Note (1) to this Code provides that compensable 
complications of diabetes are to be separately rated unless 
they are part of the criteria used to support a 100 percent 
evaluation.

Analysis

After a review of the evidence, the preponderance of the 
evidence is found to be against entitlement to an evaluation 
greater than 20 percent for diabetes mellitus.  In order to 
warrant a 40 percent disability evaluation, the evidence must 
show the veteran requires insulin, a restricted diet and 
regulation of activities.

The veteran currently manages his diabetes with oral 
medication, and a restricted diet.  The veteran does not 
require insulin.  There are no indications in the records 
that the diabetes mellitus restricts or calls for regulation 
of the veteran's activity. Accordingly, the veteran does not 
meet the criteria for a 40 percent disability evaluation 
under Diagnostic Code 7913.  In addition, the August 2006 VA 
eye examination showed full visual fields and visual acuity 
was corrected to 20/25 bilaterally.  Since the preponderance 
of the competent evidence is against this claim, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






B.  Peripherial neuropathy left and right foot

Background

At a December 2000 VA examination, the examiner noted the 
veteran's diabetes was fairly controlled.  The veteran 
reported vein stripping of the right leg seven years ago and 
he still had trouble with veins being enlarged in his right 
leg.  The examiner noted that these were varicose veins.  The 
veteran reported numbness and tingling in his right leg and 
foot "sometimes."  He stated that his toes were okay.  

The examination showed a large group of varicose veins of the 
greater saphenous system, just above the right knee on the 
medial aspect of the right thigh.  Strength of the lower 
extremities was normal.  Pulses were normal.  Hair growth was 
normal.  Warmth was normal.  Reflexes were normal.  

A March 2002 statement from a doctor at the VA primary care 
clinic indicated that the veteran should not work longer than 
40 hours a week, because longer than that caused discomfort 
in his leg due to joint pain, varicose veins and nerve pain.

At his June 2003 VA examination, it was noted the veteran was 
filing for an increase in his service connected diabetes 
mellitus and claiming that he had peripheral neuropathy of 
the right leg secondary to his diabetes.  It was noted the 
veteran worked as a printing press operator and worked a 40 
hour week.  He had lost no time from work in the past year 
due to his diabetes.  The veteran reported the bottom of his 
feet were numb.  He had varicose veins.  He had two spurs on 
the left heel and one on the right heel.  

The examination showed light touch and pain were decreased in 
both feet and toes.  Pulses were normal in both feet and 
ankles.  Reflexes were normal in both lower extremities.  
Hair growth was decreased, warmth was normal, and strength of 
both lower extremities was normal.  Both feet were pink in 
color.  They did not turn purple on dangling.  The skin was 
smooth.  There was no evidence of ulcers or any scars on 
either foot.  Toenails were normal.  X-rays of both feet 
showed degenerative spurring of the calcaneus of each foot.  
Otherwise the examination was noted as normal.  

A September 2004 statement from a VA primary care doctor 
indicated the veteran described joint pains that limited his 
usual activities, particularly in the knees and hands, and 
ankle joints.  The doctor noted that this likely was 
arthritis. 

A statement from the veteran's employer in October 2004 
indicated he started having problems with his legs and feet 
from standing all the time.  

At an August 2006 VA examination, the veteran reported 
tingling of the lower legs and feet.  The veteran indicated 
he could not feel the monofilament to the feet.  Sensations 
of both feet were otherwise normal and he had normal muscle 
strength of both lower extremities.  

Legal Criteria

As noted above, a statement of the case dated in July 2006, 
the veteran's peripheral neuropathy of the lower extremities 
were separately rated as 10 percent disabling for each foot 
under 38 C.F.R., 4.71a, Diagnostic Code 8520 effective March 
29, 2002.  The 10 percent disability rating for each foot 
disorder remains in effect to the present time.

Under 38 C.F.R., 4.71a, Diagnostic Code 8520, a veteran is 
entitled to a 10 percent rating if his incomplete paralysis 
of the sciatic nerve is mild; and 20 percent if it is 
moderate.

Analysis

Records have not confirmed objective evidence of nerve 
impairment related to the veteran's right or left foot 
peripheral neuropathy such that a greater than 10 percent 
rating is warranted for associated neurological abnormalities 
in each lower extremity.  The August 2006 VA examination 
showed decreased sensation to light touch and pain in both 
feet and toes; however, pulses were normal in the feet and 
ankles and reflexes and strength were also normal in both 
lower extremities.  Although the veteran has reported on-
going pain with radiation to his legs, the evidence does not 
show moderate incomplete paralysis of the sciatic nerve, a 
defining criteria of a 20 percent rating for peripheral 
neuropathy.

The Board thus concludes that the preponderance of the 
evidence is against a disability evaluation in excess of 10 
percent for the veteran's bilateral peripheral neuropathy of 
the feet.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application, 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990), and the appeal is denied.

C.  Hypertension

Background

At a December 2000 VA examination, the veteran reported 
treatment started 10 to 15 years ago and he had "fair 
control now."  The examination showed the veteran weighed 
one year ago 235 pounds and now weighed 223 pounds.  Sitting 
blood pressure was 184/106, with a pulse of 85 and a 
respiratory rate of 16.  Standing blood pressure was 176/100 
with a pulse of 81 and a respiratory rate of 16.  

At a February 2002 VA examination, the veteran reported dizzy 
spells and no heart problems.  He took Lisinopril for his 
hypertension and took Meclizine for dizziness, occasionally.  
The examination showed the veteran weighed 229 pounds.  
Sitting blood pressure was 186/96, with a pulse of 74 and a 
respiratory rate of 16.  Standing blood pressure was 172/90 
with a pulse of 71 and a respiratory rate of 16.  Lying blood 
pressure was 186/96 with a pulse of 71 and a respiratory rate 
of 16.

February 2003 VA treatment records showed the veteran's 
hypertension was not controlled.  His Terazosin was increased 
and he was to continue his Linsinopril.  

At a June 2003 VA examination, the veteran reported 
occasional premature heartbeat.  He was told to cut back on 
his coffee.  He cut back from seven to four cups of coffee 
per day.  He stated he had rapid, irregular heartbeat every 
night when he laid down.  He also had chest pains three to 
four months ago that went away.

The examination showed the veteran weighed 226 pounds.  
Sitting blood pressure was 182/96 with a pulse of 81 and a 
respiratory rate of 16.  Standing blood pressure was 170/98 
with a pulse rate of 89 and a respiratory rate of 89.  Lying 
blood pressure was 166/94 with a pulse rate of 81 and a 
respiratory rate of 81.  

VA treatment records dated July 2003 to April 2004 show 
treatment for hypertension.  The veteran's blood pressure was 
shown to average 164/89 when taken at the time of clinic 
visits.  The veteran's medication was altered by adding 
additional medication for better control of the hypertension.  
The veteran stated home values were running elevated 150-170 
systolic 80-100 diastolic at home.  In April 2005, it was 
noted that he was not taking his blood pressure medications 
as prescribed; he indicated that when he took his medications 
like he was supposed to take them, his blood pressure was 
controlled.  

VA treatment records dated 2005 to 2006 shows treatment for 
high blood pressure.  A 2005 note indicated that the 
veteran's repeat blood pressure reading was 135/90.  The 
veteran was counseled on the importance of regular exercise 
and/or physical activity in the control of blood pressure.  
Treatment notes dated in 2006 show a blood pressure reading 
of 150/95. It was noted the veteran's hypertension was not 
well controlled.  He was on Lisinopril and off Terazosin 
because of headaches.  He was using hydrochlorothiazide with 
these.  His Diltiazem was increased and he continued to do 
home monitoring.  

At an August 2006 VA examination, blood pressure readings 
were as follows: 210/124, 192/122, and 182/122.  The veteran 
weighed 204 pounds.  Hypertensive heart disease was not 
present.  



Legal Criteria

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  For purposes of rating under this section, the 
term "hypertension" means that the diastolic blood pressure 
is predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, Hypertensive 
Vascular Disease (hypertension and isolated systolic 
hypertension), a rating of 10 percent is warranted for 
diastolic blood pressure predominantly 100 or more, or 
systolic blood pressure predominantly 160 or more.  A 10 
percent evaluation is the minimum evaluation for an 
individual with a history of diastolic blood pressure 
predominantly 100 or more or who requires continuous 
medication for control.  A rating of 20 percent requires 
diastolic blood pressure predominantly 110 or more, or 
systolic blood pressure predominantly 200 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.

Analysis

As to the period since December 28, 2000, a review of the 
clinical evidence shows elevated blood pressure readings 
meeting the criteria for a 20 percent rating on only one 
occasion at an August 2006 VA examination.  Otherwise, the 
readings show diastolic pressure predominantly less than 110, 
and systolic pressure predominantly less than 200.  As such, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for hypertension for the period since 
December 28, 2000.  C.F.R. § 4.104, Diagnostic Code 7101 
(2006).



II.  Entitlement to service connection for depression

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of depression.  The veteran's January 
1972 separation examination showed a normal psychiatric 
evaluation.  

Progress notes from the Veterans' Outreach Center dated March 
1993 to September 1993 indicate the veteran was seen for 
feelings of anger and loss of control based on his 
experiences in Vietnam.  The social worker reported that the 
veteran exhibited symptoms of post traumatic stress disorder 
(PTSD) but a diagnosis was deferred.  He was referred to the 
VA Medical Center for an official diagnosis.  The veteran 
attended counseling sessions to deal with his failing 
marriage and his subsequent depression.  An undated mental 
status examination deferred a diagnosis, but marital discord 
was noted.  

VA treatment records dated 1996 to 2001 noted a past medical 
history of post traumatic stress disorder (PTSD) and 
depression.  In October 1997 the veteran was diagnosed with 
situational stress based on stress factors at home.  Use of 
amitriptyline was noted.  

At a December 2000 VA PTSD examination, the veteran was 
diagnosed with major depression, recurrent, improved on 
medication; and polysubstance dependence, in remission.

Three lay statements were received in May 2003.  A statement 
from the veteran's mother indicated the veteran suffered from 
depression since early childhood.  A letter from the 
veteran's daughter indicated that she was found by the Social 
Security Administration to be fully disabled due to 
depression and believed she inherited it from her father.  A 
letter from the veteran's ex-wife indicated the veteran had 
suffered from PTSD and depression since she had known him.  

At his June 2003 VA examination, the veteran reported taking 
amitriptyline.  The veteran reported being emotionally, 
physically, and sexually abused and had problems with 
depression since childhood.  After examination, the veteran 
was diagnosed with a major depressive disorder.  The examiner 
opined that the veteran did not appear to have a mood 
disorder due to diabetes based on the present data.

VA treatment records dated 2002 to 2006 show ongoing 
treatment for depression.

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty while on inactive military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities such as major depression, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury to include by reason of aggravation shall 
be service connected.  38 C.F.R. § 3.310(a).



Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection on both direct and secondary bases for 
depression.  

Service medical records are negative for complaints, 
treatment, or diagnosis of depression.  Postservice the 
veteran was not diagnosed with depression until 1993, 
approximately 21 years after separation from active duty 
service.  There is no medical evidence of record to indicate 
that the veteran's depression was present in service, nor is 
there any evidence that his depression was present to a 
compensable degree within one year of his separation from 
service.

In addition, the veteran's depression is not the result of 
his service connected diabetes mellitus.  The June 2003 VA 
examiner opined that the veteran did not appear to have a 
mood disorder due to diabetes based on the present data.

The Board has not overlooked the statements submitted by the 
veteran and others on his behalf.  The United States Court of 
Appeals for Veterans Claims (Court) has held, however, that a 
lay person is not competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training or education. Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492,494-5 (1992).  
Therefore, their lay assertions of medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, are of extremely limited probative value 
towards establishing a link between the veteran's military 
service and depression.  These statements fail to suggest 
that the veteran's condition had its onset in service or is 
otherwise related thereto.

The medical evidence does not demonstrate that depression was 
incurred in or aggravated by military service, nor is it 
proximately due to or the result of service-connected 
diabetes mellitus.  The medical evidence of record 
demonstrates no causal connection between the veteran's 
current psychiatric disorder and military service.  Moreover, 
the competent evidence of record does not show a diagnosis of 
depression due to a service connected disorder. No medical 
opinion or other competent medical evidence to support the 
veteran's assertions has been presented. Based on these 
findings and following a full review of the record, it is 
concluded that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
depression. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310.


ORDER

An initial evaluation greater than 20 percent for diabetes 
mellitus with diabetic retinopathy and bilateral cataracts is 
denied.

An initial evaluation greater than 10 percent for peripheral 
neuropathy, right foot, is denied.

An initial evaluation greater than 10 percent for peripheral 
neuropathy, left foot, is denied.

An initial evaluation greater than 10 percent for 
hypertension is denied.

Service connection for major depression is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


